Appeal from a decision of the Workers’ Compensation Board, filed October 16, 1992, which ruled that claimant sustained an occupational disease.
Claimant worked for the employer, a manufacturer of rubber-coated products, for approximately 30 years mixing latex with other chemicals and materials. Expert medical testimony indicated that claimant’s impairment was attributable to his chronic exposure to chemicals at his place of employment. We find that this testimony provides substantial evidence to support the Board’s decision that claimant suffered an occupational disease.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.